 

SOSID: 1705423
Date Filed: 5/21/2018 8:54:00 AM
Elaine F. Marshall

State o yf North Carolina North Carolina Secretary of State
Department of the Secretary of State €2018 138 01028

 

 

 

Limited Liability Company
ARTICLES OF ORGANIZATION

Pursuant to §57D-2-20 of the General Statutes of North Carolina, the undersigned does hereby submit these Articles
of Organization for the purpose of forming a limited liability company.

1, The name of the limited liability company is: Al Anabi Performance, LLC

(See Item lof the Instructions for appropriate entity designation)
The name and address of each person executing these articles of organization is as follows: (State whether each
person is executing these articles of organization in the capacity of a member, organizer or both by checking
all applicable boxes.) Note: This document must be signed by all persons listed.
Name Business Address Capacity
J. Eric Quinn _255 E. Fifth St. STE 1900 Cincinnati, OH 45202 [_]Member [M]Organizer

2.

[_]Member [_]Organizer

 

[_]Member [_]Organizer

 

3. The name of the initial registered agent is: CT Corporation System

4, The street address and county of the initial registered agent office of the limited liability company is:

Number and Street 160 Mine Lake Court, Suite 200

 

 

City Raleigh State: NC Zip Code: 2761 9 County: Wa ke
5, The mailing address, if different from the street address, of the initial registered agent office is:

Number and Street

 

City State: NC Zip Code: County:

6. Principal office information: (Select either a or b.)

a. [ | The limited liability company has a principal office.

The principal office telephone number:

 

The street address and county of the principal office of the limited liability company is:

Number and Street:

 

City: State: Zip Code: County:

 

BUSINESS REGISTRATION DIVISION P.O, BOX 29622

Raleigh, NC 27626-0622
(Revised August. 2017)

Form L-01
The mailing address, if different from the street address, of the principal office of the company is:

Number and Street:

 

City: State: Ss Zip Code: County:

b. The limited liability company does not have a principal office.

 

 

 

 

 

 

 

 

7, Any other provisions which the limited liability company clects to include (e.g., the purpose of the entity) are
attached.
8. (Optional): Listing of Company Officials (See instructions on the importance of listing the company officials in the
creation document,
Name Title Business Address
9. (Optional): Please provide a business e-mail address:

 

The Secretary of State’s Office will e-mail the business automatically at the address provided above at no cost when a
document is filed. The e-mail provided will not be viewable on the website. For more information on why this service is
offered, please see the instructions for this document.

10. These articles will be effective upon filing, unless a future date is specified:

 

Thisisthe 18. day of May , 2018.
Al Anabi Performance, LLC

Signature
). ree fleca n, Organ Ve
Type or Print Name and Title

 

 

The below space to be used if more than one organizer or member is listed in Item #2 above.

 

 

 

 

 

 

Signature Signature
Type and Print Name and Title Type and Print Name and Title
NOTE:
1. Filing fee is $125. This document must be filed with the Secretary of State.
BUSINESS REGISTRATION DIVISION P.O. BOX 29622 Raleigh, NC 27626-0622

(Revised August. 2017) : Form L-01
